Exhibit 10.1

--------------------------------------------------------------------------------





ROYALTY AGREEMENT


THIS ROYALTY AGREEMENT (this "Agreement") dated as of December 31, 2015 is
entered into by and among the parties listed on Schedule 1 attached hereto
(collectively, together with their successors and permitted assigns, the
"Obligors"), and YA Global Investments, L.P. (the "Lender"), a Cayman Island
exempt limited partnership with an office at 1012 Springfield Avenue,
Mountainside, New Jersey 07092, as collateral agent for itself and for certain
other lenders (the "Other Lenders"), in consideration of the mutual covenants
herein contained and benefits to be derived herefrom.


W I T N E S S E T H:
WHEREAS, the Obligors entered into certain financing arrangements with the
Lender and the Other Lenders;
WHEREAS, one or more defaults or events of default occurred under the terms and
conditions of such financing arrangements between the Obligors and the Lender
and the Other Lenders;
WHEREAS, in connection with such defaults and/or events of default, the Obligors
and the Lender entered into a certain Second Global Forbearance Agreement dated
as of February 29, 2012 (as amended and in effect from time to time, the
"Forbearance Agreement").  Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Forbearance Agreement;
WHEREAS, the Lender, and such of the Other Lenders who opt to join in, and the
Obligors have agreed to settle certain of the Obligations pursuant to the terms
and conditions of a certain Settlement Agreement of even date herewith (the
"Settlement Agreement"); and
WHEREAS, it is a condition to the Lender's agreements, and the agreements of the
Other Lenders who opt into the Settlement Agreement, under the Settlement
Agreement that the Obligors execute and deliver this Agreement to the Lender.
Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and in further consideration of the covenants
and obligations expressed herein, and intending to be legally bound, the parties
hereto agree as follows:
1.
DEFINITIONS

As used above and in this Agreement, the following terms shall have the meanings
ascribed to them below:


1.1
"Affiliate" means, with respect to any Person, each other Person that directly
or indirectly, through one or more intermediaries, owns or controls, is
controlled by or is under common control with, such Person.  For the purpose of
this Agreement, "control" means the possession, directly or indirectly, of the
power to direct or cause the direction of management and policies, whether
through the ownership of voting securities, by contract or otherwise.

--------------------------------------------------------------------------------

1.2
"Business Day" means any day (except Saturday and Sunday) on which commercial
banking institutions in Mountainside, New Jersey are open for business.

1.3
 "Confidential Information" means all confidential and proprietary information
or data, whether provided in written, oral, graphic, video, computer or other
form, provided by one party hereto to another party hereto pursuant to this
Agreement and designed as confidential, including information relating to the
disclosing party's existing or proposed research, development efforts, patent
applications, business or products, financial information, and the terms of this
Agreement.  Notwithstanding the foregoing sentence, Confidential Information
shall not include any information or materials that:

(a)    were already known to the receiving party (other than under an obligation
of confidentiality) at the time of disclosure by the disclosing party;
(b)    were generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving party;
(c)    became generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, and other than
through any act or omission of the receiving party in breach of such party's
confidentiality obligations under this Agreement;
(d)    were subsequently lawfully disclosed to the receiving party by a Third
Party who, to the receiving party's knowledge, had no obligation to the
disclosing party not to disclose such information to others;
(e)    were independently discovered or developed by or on behalf of the
receiving party without the use of the Confidential Information belonging to the
disclosing party; or
(f)    are approved for release by the disclosing party in writing.
1.4 "Copyrights" shall mean all copyrights, copyright applications and like
protections in each work of authorship or derivative work thereof of the
Obligors, whether registered or unregistered, whether published or unpublished
and whether or not constitute a trade secret, together with any goodwill of the
business connected with, and symbolized by, any of the foregoing.
1.5 "Copyright Licenses" shall mean all agreements, whether written or oral,
providing for the grant by or to the Obligors of any right under any Copyright.
1.6            "Excluded Items" means the license fees and other income
generated from the specific existing license agreements listed on Schedule 2
attached hereto, as such license agreements are currently in effect as of the
date hereof, as evidenced by copies of such license agreements provided to
Lender on or before the date hereof, without giving effect to any amendments or
modifications of such license agreements occurring from and after the date
hereof.

--------------------------------------------------------------------------------

1.7            "GAAP" means generally accepted accounting principles in the
United States of America, consistently applied.
1.8            "General Intangibles" shall have the meaning set forth in Article
9 of the Uniform Commercial code as in effect from time to time in the State of
New Jersey.
1.9            "Governmental Authority" means any court, tribunal, arbitrator,
agency, ministry, legislative body, commission, department, bureau, official or
other entity of the government of any country or any state, province, region,
local, county, city or other political subdivision thereof, or any supranational
body.
1.10            "Intellectual Property" means all of the following property,
whether now owned or existing or hereafter acquired or arising, together with
all products, proceeds, substitutions, and accessions of or to any of the
following property;
(a)    All Copyrights and Copyright Licenses;
(b)    All Patents and Patent Licenses;
(c)    All Trademarks and Trademark Licenses;
(d)    All other Licenses;
(e)    All renewals of any of the foregoing;
(f)    All trade secrets, know-how and other proprietary information; works of
authorship and other copyright works (including copyrights for computer
programs), and all tangible and intangible property embodying the foregoing;
inventions (whether or not patentable) and all improvements thereto; industrial
design applications and registered industrial designs; books, records, writings,
computer tapes or disks, flow diagrams, specification sheets, computer software,
source codes, object codes, executable code, data, databases, and other physical
manifestations, embodiments or incorporations of any of the foregoing, and any
Licenses in any of the foregoing, and all other proprietary rights;
(g)    All General Intangibles connected with the use of, or related to, any and
all of the foregoing (including, without limitation, all goodwill of each
Obligor and its business, products and services appurtenant to, associated with,
or symbolized by, any and all of the foregoing and the use thereof);
(h)    The right to sue for past, present and future infringements,
misappropriations, and dilutions of any of the foregoing; and
(i)    All of the Obligors' rights corresponding to any of the foregoing
throughout the world.

--------------------------------------------------------------------------------

 
1.11 "Intellectual Property Income" means all gross income, royalties, license
fees, reimbursements, proceeds, settlements, damages, consulting fees, and
payments or other consideration of every kind and nature (other than the
Excluded Items), all calculated prior to any netting, deduction or set-off of
any expenses, taxes, or other amounts, whether now and hereafter owed, due
and/or payable under, or with respect to, or in connection with, any
Intellectual Property, which is paid to or received by the Obligors or any one
of them, whether directly or indirectly, including, without limitation, payments
under all Licenses entered into in connection therewith and damages and payments
for past or future infringements, misappropriations or dilutions thereof,
provided, however, that with respect to settlements, awards, damages and the
like for which an Obligor was required to retain outside counsel in order to
obtain or secure, the actual, out of pocket costs and expenses of such outside
counsel (provided that such outside counsel is an unrelated, third party),
including a reasonable contingency fee, may be deducted from the amounts
received from such settlements, awards, damages and the like before calculating
the Royalty due in connection with the same.  Without limiting the generality of
the foregoing, the term Intellectual Property Income shall include any payments,
distributions, or other amounts paid to Genarex LLC by, or on account of or in
connection with its ownership interest in, Genarex FD LLC.
1.12          "Legal Requirement" means any statute, law, treaty, rule,
regulation, guidance, approval, order, decree, writ, injunction or determination
of any Governmental Authority, court or arbitrator of competent jurisdiction;
and, with respect to any Person, includes all such Legal Requirements applicable
or binding upon such Person, its business or the ownership or use of any of its
assets.
1.13          "Licenses" shall mean, collectively, the Copyright Licenses,
Patent Licenses, Trademark Licenses, and any other license providing for the
grant by or to the Obligors of any right under any Intellectual Property.
1.14          "Patents" shall mean all patents and applications for patents of
the Obligors, and the inventions and improvements therein disclosed, and any and
all divisions, revisions, reissues and continuations, continuations-in-part,
extensions, and reexaminations of said patents.
1.15          "Patent Licenses" shall mean all agreements, whether written or
oral, providing for the grant by or to the Obligors of any right under any
Patent.
1.16            "Person" means any individual, firm, corporation, partnership,
limited liability company, trust, unincorporated organization or other entity or
a government agency or political subdivision thereof, and shall include any
successor (by merger or otherwise) of such Person.
1.17            "Subordination Agreement" means that certain Subordination
Agreement dated as of December 31, 2015 entered into by, among others, TCA
Global Credit Master Fund, LP and the Lender.
1.18             "Third Party" means any Person that is neither a party to this
Agreement nor an Affiliate of a party to this Agreement.
1.19            "Trademarks" shall mean all trademarks, trade names, corporate
names, company names, domain names, business names, fictitious business names,
trade dress, trade styles, service marks, designs, logos and other source or
business identifiers of the Obligors, whether registered or unregistered,
together with any goodwill of the business connected with, and symbolized by,
any of the foregoing.

--------------------------------------------------------------------------------

1.20            "Trademark Licenses" shall mean all agreements, whether written
or oral, providing for the grant by or to the Obligors of any right under any
Trademark.
2.
ROYALTY

2.1
Royalty Agreement.

(a)    This Agreement and the royalties payable pursuant to the terms of this
Agreement are entered into and agreed to in connection with, and as part of the
consideration for, the Settlement Agreement.  The Obligors acknowledge and agree
that they have received significant and immediate consideration for the Royalty
(as defined below) granted herein in the form of debt being exchanged for the
right to receive the Royalty.
(b)    Royalty Amount.  For good and valuable consideration, the Obligors agree
from and after the date of this Agreement to pay to the Lender (at the times and
in the manner set forth in Section 2.2 below) ongoing royalty payments equal to
fifteen percent (15%) of all of the Obligors' Intellectual Property Income (the
"Royalty").
2.2
Payment of the Royalty. The Royalty shall be payable as follows:

(a)    The Obligors hereby covenant and agree to instruct in advance (pursuant
to the terms of a letter of direction in a form acceptable to Lender) all of
their legal counsel handling any matters related to the Obligors' Intellectual
Property (including, without limitation, Cantor Colburn LLP) to remit the
Royalty from any settlement or litigation proceeds, payments, or other amounts
obtained or received by Obligors' counsel directly to Lender upon such counsel's
receipt of the same.  If notwithstanding the foregoing, such counsel fails to
immediately remit the Royalty relating to such settlement or litigation proceeds
to Lender, or if such settlement or litigation proceeds are delivered to or
received by the Obligors, the Obligors shall immediately cause such counsel to
remit the Royalty to the Lender, or in the case of proceeds delivered to or
received by the Obligors, immediately remit the Royalty due therefrom to Lender.
(b)    With respect to Intellectual Property Income that is not generated from
settlement or litigation proceeds, the Royalty due in connection therewith shall
be payable quarterly.  No later than two (2) Business Days following the last
day of each calendar quarter (commencing with the calendar quarter ending March
31, 2016), the Obligors shall pay to Lender the Royalty for such calendar
quarter.  On the same day the Obligors make a Royalty payment pursuant to this
Section 2.2, the Obligors shall deliver to Lender a written statement in
reasonable detail showing all Intellectual Property Income by source and amount
during such calendar quarter and the Obligors' computation of the Royalty for
such calendar quarter.
(c)    All Royalty payments shall be made by wire transfer of immediately
available funds to the account previously designated in writing to the Obligors
by Lender, or such new or additional account(s) as Lender shall designate in
writing to the Obligors at least five (5) Business Days prior to the date such
Royalty payment shall be due.

--------------------------------------------------------------------------------

2.3
Royalty Payments Following Termination. The termination of this Agreement shall
not terminate the obligation of the Obligors, or its Affiliates, licensees or
assignees, to pay any Royalty accrued prior to such termination.  Upon
termination of this Agreement, Lender shall have the right to retain any Royalty
already paid by the Obligors under this Agreement.

2.4
Defaulted Royalty Payments. Any Royalty not paid when due (including any Royalty
not paid as a result of the provisions of the Subordination Agreement) shall
bear interest at a rate equal to the lower of (i) the highest rate permitted by
applicable law, and (ii) fourteen percent (14%) per annum.

2.5
Audit Right.

(a)    Upon not less than five (5) days' prior written notice, Lender shall have
the right to audit the books and records of the Obligors (including those
obtained from third parties) relating to sales or other transactions included in
the definition of Intellectual Property Income for the purposes of determining
the correctness of the Obligors' computation and payment of the Royalty. Such
audit shall be conducted during normal business hours by a national public
accounting firm selected by Lender and reasonably acceptable to the Obligors. 
The cost and expense of one such audit each calendar year shall be paid by the
Obligors. Lender may conduct more frequent audits, but any additional audits
shall be at Lender's cost and expense.  The Obligors shall provide Lender and
such accounting firm with access to all pertinent books and records and shall
reasonably cooperate with such accounting firm's efforts to conduct such audit. 
If such audit determines that there has been an underpayment of the aggregate
Royalty due for the period being audited of more than $2,500 (an
"Underpayment"), Lender shall notify the Obligors of the amount of such
Underpayment (the "Underpayment Notice") and make the audit papers for the
relevant period available to the Obligors.
(b)    Within five (5) Business Days after receipt of the Underpayment Notice,
the Obligors may either inform Lender in writing that the Obligors agree with
the calculation of the Underpayment or object to such calculation in writing,
setting forth each of the Obligors' objections (the "Obligor Objections").  Any
items included in the Underpayment Notice which are not disputed by the Obligors
in the Obligor Objections shall be deemed agreed to by the Obligors.  If the
Obligors deliver the Obligor Objections and the parties do not resolve all such
Obligor Objections on a mutually agreeable basis within fifteen (15) Business
Days after Lender's receipt of the Obligor Objections, any Obligor Objections as
to which Lender and the Obligors cannot agree upon may be submitted by either
Lender or the Obligors to a mutually acceptable national public accounting firm
(the "Designated Accounting Firm") for resolution as provided herein.  If the
Obligors and Lender are unable to agree on a mutually acceptable Designated
Accounting Firm, then the Designated Accounting Firm shall be an independent
accounting firm of nationally recognized reputation which shall be selected by
lot after the Obligors and Lender have each proposed two (2) firms and excluded
one (1) firm proposed by the other.  Subject to the limitations set forth below,
the Designated Accounting Firm shall have the power, authority and duty to
resolve any outstanding Obligor Objections and the decision of the Designated
Accounting Firm shall be final and binding upon the parties.  Upon the agreement
of the parties or the decision of the Designated Accounting Firm, the
calculation of the Underpayment, as adjusted based on the parties' agreement or
the decision of the Designated Accounting Firm, as applicable, shall be final
and conclusive.  If the Obligors fail to deliver any Obligor Objections to
Lender within the first five (5) Business Day period referred to above, the
Underpayment Notice delivered by Lender and the calculations set forth therein
shall be final and binding on the parties.  In resolving any disputed item, the
Designated Accounting Firm (i) shall be bound by the provisions of this Section
2.5(b), (ii) may not assign a value to any item greater than the highest value
claimed for such item or less than the lowest value for such item claimed by
either Lender or the Obligors, (iii) shall restrict its decision to such items
included in the Obligor Objections which are then in dispute, (iv) may review
only the written presentations of Lender and the Obligors in resolving any
matter which is in dispute and (v) shall render its decision in writing within
thirty (30) calendar days after the disputed items have been submitted to it. 
Upon the resolution of all Obligor Objections, the calculation of the
Underpayment shall be revised to reflect the resolution.  If the Obligors make
any Obligor Objections, the fees, costs and expenses of the Designated
Accounting Firm shall be paid (i) by the Obligors if the Obligor Objections are
resolved in favor of Lender, or (ii) by Lender if the Obligor Objections are
resolved in favor of the Obligors.  If the Obligor Objections are resolved part
in favor of the Obligors and part in favor of Lender, such fees, costs and
expenses shall be shared by Lender and the Obligors in proportion to the
aggregate amount of the Obligor Objections resolved in favor of the Obligors
compared to the aggregate amount of the Obligor Objections resolved in favor of
Lender.

--------------------------------------------------------------------------------

(c)    If there is an Underpayment as finally determined in accordance with this
Section 2.5, the Obligors shall pay an amount to Lender equal to such
Underpayment and shall reimburse Lender for the reasonable out-of-pocket costs
(including accountants' fees) incurred by Lender in connection with the audit
contemplated in Section 2.5(a) above, in each case, within five (5) Business
Days following the final determination of the Underpayment in accordance with
this Section 2.5.
3.
SECURITY INTEREST

The Obligors' obligations under this Agreement are secured by a certain
Intellectual Property Security Agreement dated as of January 8, 2008, entered
into by and among the Obligors and the Lender, as such agreement may be amended
from time to time and in effect.
4.
RESTRICTIONS ON DISTRIBUTIONS

At any time during the term of this Agreement during which Lender is blocked
from receiving Royalty payments pursuant to the provisions of the Subordination
Agreement, the Obligors shall not make or pay any distributions, dividends,
bonuses, or other payments, remuneration, compensation, or consideration of any
nature to their respective principals, shareholders, members, partners,
managers, owners, or other equity holders or similar parties except for regular
base salary payments and normal benefits at levels consistent with the Obligors'
historical practices.

--------------------------------------------------------------------------------

5.
REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS

The Obligors represent and warrant to the Lender, as of the date of this
Agreement, that:


5.1
Organization.  Each of the Obligors is duly organized, validly existing and in
good standing under the laws of the state of its incorporation or formation, as
applicable, and each of the Obligors has all requisite power and authority to
own, lease and operate its properties and to carry on its business as is now
being conducted and as is currently contemplated to be conducted.

5.2
Authority; Execution; Enforceability.  (i) Each of the Obligors has all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement, (ii) no consent of any party is required for each of the
Obligors to execute, deliver and perform its obligations under this Agreement,
and (iii) the execution and delivery of this Agreement and the performance of
all of its obligations hereunder have been duly authorized by each of the
Obligors. This Agreement has been duly executed and delivered by each of the
Obligors and constitutes the legal, valid and binding obligation of each of the
Obligors, enforceable against each of the Obligors in accordance with its terms.

5.3
No Violation. The execution, delivery and performance of this Agreement by the
Obligors, and the Obligors' compliance with the terms and conditions hereof, is
not prohibited or limited by, and do not and will not conflict with or result in
the breach of or a default under, any provision of the certificate of formation,
operating agreement or other organizational or governance documents of any of
the Obligors, any contract, agreement or instrument binding on or affecting any
of the Obligors, or any Legal Requirement applicable to any of the Obligors.

5.4
Financial Condition. No insolvency proceeding of any character, including,
without limitation, bankruptcy, receivership, reorganization, composition or
arrangement with creditors, voluntary or involuntary, has been commenced by or
against any of the Obligors or any of their respective assets or properties, nor
has any such proceeding been threatened.  No Obligor has contemplated or taken
any action in contemplation of the institution of any such proceeding.

5.5
No Brokers or Finders.  The Obligors have not incurred and will not incur,
directly or indirectly, as a result of any action taken or permitted to be taken
by or on behalf of the Obligors, any liability for brokerage or finders' fees or
agents' commissions or similar charges in connection with the execution and
performance of the transactions contemplated by this Agreement, or any other
agreement or instrument to be entered into in connection with the transactions
contemplated by any of the foregoing.

5.6
Tax Returns and Payments. The Obligors have timely filed, and will timely file,
all tax returns and reports required by applicable Legal Requirements, and the
Obligors have timely paid, and will timely pay, all applicable taxes,
assessments, deposits and contributions now or in the future owed by each of the
Obligors.

5.7
Compliance with Legal Requirements; Permits.

--------------------------------------------------------------------------------

(a)    Borrower and its Subsidiaries have complied, and will comply, in all
material respects, with all provisions of all applicable laws and regulations
applicable to Borrower, including, but not limited to, those relating to their
ownership of real or personal property, the conduct and licensing of their
business, possession and maintenance of all permits required to operate their
business, compensation and benefits payable or provided to their employees, and
all environmental matters.
(b)    The Intellectual Property is being developed, tested, manufactured,
distributed, promoted, advertised and otherwise commercialized, as applicable,
in compliance with all applicable Legal Requirements.
5.8
Litigation.  Except as disclosed to Lender in writing, there is no claim, suit,
litigation, proceeding or investigation pending or threatened against or
affecting the Obligors.  The Obligors will promptly inform Lender in writing of
any claim, proceeding, litigation or investigation in the future threatened or
instituted by or against any one or more of the Obligors.

5.9
Intellectual Property.  Except as has been previously disclosed in writing to
Lender, the Obligors are not the holders of any Intellectual Property other than
"shrink wrap" licenses that are not exclusive and are generally available on
commercially reasonable terms.  No Obligor will, in the future, enter into any
License as licensee that prohibits the Obligor from granting Lender a security
interest in the same, unless the License is not exclusive and generally
available on commercially reasonable terms.  The Obligors own or are a licensee
of all intellectual property rights necessary for the conduct of its business or
operations as currently conducted (and as currently contemplated to be
conducted) and that are material to the financial condition, business or
operations of the Obligors.  The use of such intellectual property by the
Obligors does not and has not been alleged by any Person to infringe on the
rights of any Person.

5.10
Undisclosed Liabilities.  The Obligors do not have any obligation or liability
(whether accrued, absolute, contingent, unliquidated or otherwise, whether due
or to become due and regardless of when asserted) required to be disclosed in a
balance sheet prepared in accordance with GAAP (including the notes thereto)
arising out of transactions entered into at or prior to the date hereof other
than liabilities set forth on the latest financial statements (including any
notes thereto).

6.
COVENANTS OF THE OBLIGORS

At all times during the term of this Agreement, the Obligors shall comply with
each of the following covenants:


6.1
Information Reporting.  The Obligors, at their own cost and expense, shall
provide Lender with the following, in the same form which shall be in a form
reasonably acceptable to Lender:

(a)    Quarterly reports detailing all Intellectual Property Income for the
calendar quarter just ended within 10 days after the end of each calendar
quarter;
(b)    Quarterly, consolidated financial statemen

--------------------------------------------------------------------------------

ts within 45 days after the end of each calendar quarter;
(c)    Annual, unqualified consolidated financial statements, audited by
independent certified public accountants reasonably acceptable to Lender, within
90 days after the end of each calendar year of the Obligors;
(d)    Such other reports and financial information as Lender may reasonably
request.
6.2
Insurance.  The Obligors will maintain appropriate commercial, general
liability, and product liability insurance coverage, which insurance shall be
acceptable to Lender in all respects.

6.3
Accounting Practices.  The Obligors will not engage in (i) any sales loading
practices or any other promotional sales or discount activity with any Persons
with the intent to accelerate or delay sales to a period that would otherwise be
expected to occur in another period, (ii) any practice intended to have the
effect of accelerating or delaying to a period collections of receivables that
would otherwise be expected to be made in another period or (iii) any practice
intended to have the effect of accelerating or delaying to a period payments by
the Obligors that would otherwise be expected to be made in another period.

7.
CONFIDENTIALITY, PUBLICATION AND PUBLIC ANNOUNCEMENTS

7.1
Confidentiality.  Except to the extent expressly authorized by this Agreement or
otherwise agreed in writing, the parties agree that, during the term of this
Agreement, each party shall, upon receiving or learning of any Confidential
Information of the other party, keep such Confidential Information
confidential.  The receiving party shall advise its Affiliates, employees and
consultants who might have access to the disclosing party's Confidential
Information of the confidential nature thereof.  The receiving party shall not
disclose any Confidential Information of the disclosing party to any Affiliate,
employee or consultant who does not have a need for such information, and in any
event, the receiving party shall be liable for any breach of the obligations set
forth in this Section 7 by the receiving party's Affiliates, employees and
consultants.

7.2
Authorized Disclosure.  Notwithstanding the foregoing, each party may disclose
Confidential Information of the other party to a Third Party to the extent such
disclosure is required to be disclosed by the receiving party under a court
order, is reasonably necessary to comply with applicable Legal Requirements or
is otherwise disclosed in connection with required submissions of information to
tax authorities or other Governmental Authorities; provided that if a party is
required by law to make any such disclosure of the disclosing party's
Confidential Information, to the extent it may legally do so, it will give
reasonable advance notice to the disclosing party of such disclosure and will
use its reasonable efforts to secure confidential treatment of such Confidential
Information prior to its disclosure (whether through protective orders or
otherwise).

--------------------------------------------------------------------------------

7.3
Unauthorized Disclosure.  If either party becomes aware or has knowledge of any
unauthorized disclosure of the other party's Confidential Information, it shall
promptly notify the disclosing party of such unauthorized disclosure.

7.4
Public Announcements.  No party hereto shall make any public announcement
regarding the terms of this Agreement, unless such disclosure is required by the
order of a court, or to comply with applicable Legal Requirements, or consistent
with any disclosure previously approved by the other party, or as authorized by
the other party is writing.

8.
INDEMNIFICATION

8.1
Indemnification by the Obligors.  The Obligors shall, at the Obligors' sole cost
and expense, defend, indemnify and hold Lender, its general partner, and its
investment manager, the Other Lenders, and each of the foregoing parties'
respective agents, servants, attorneys, advisors, administrators, officers,
directors, employees, affiliates, partners, parents, subsidiaries, shareholders,
members, managers, predecessors, successors, and assigns (each an "Indemnitee"
and collectively, the "Indemnitees") harmless from and against any and all
losses, costs, damages, fees or expenses (including reasonable attorney's fees
and expenses) incurred in connection with or arising out of any claim relating
to: (a) any breach by the Obligors, or any one of them, of any of their
representations, warranties or obligations pursuant to this Agreement; (b) any
gross negligence or willful misconduct of any one or more of the Obligors, any
of their respective Affiliates, or any of their respective directors, officers,
employees, agents and equity holders; (c) the development, use, and sale of any
of the Intellectual Property, or any products or processes related thereto; (d)
any violation of applicable Legal Requirements by any one or more of the
Obligors, or any of their respective Affiliates, or any of their respective
directors, officers, employees, agents and equity holders, and (e) any
litigation, claims, or causes of action related to or arising out of the
Intellectual Property.

8.2
Each Indemnitee shall be an express third party beneficiary of this Section 8,
and shall be entitled to enforce the provisions of this Section 8 as if such
Indemnitee were a party to this Agreement.

9.
GENERAL PROVISIONS

9.1          Notices.  All notices, consents, waivers, acceptances, rejections
and other communications hereunder shall be in writing and shall be (i)
delivered by hand or (ii) sent certified mail or by a nationally recognized
overnight delivery service, charges prepaid, to the address set forth below (or
such other address for a Party as shall be specified by like notice):
To the Obligors:
c/o GreenShift Corporation
5950 Shiloh Road East, Suite N
Alpharetta, GA 30005
Attention:  Kevin Kreisler

--------------------------------------------------------------------------------

To Lender: c/o Yorkville Advisors, LLC
1012 Springfield Avenue
Mountainside, NJ 07092
Attention: ________________

with a copy to:

Douglas K. Clarke, Esquire
Riemer & Braunstein LLP
3 Center Plaza
Boston, MA 02108

Each such notice or other communication shall be deemed to have been duly given
and to be effective (x) if delivered by hand, immediately upon delivery if
delivered on a Business Day during normal business hours and, if otherwise, on
the next Business Day; or (y) if sent by certified mail or a nationally
recognized overnight delivery service, on the day of delivery if delivered
during normal business hours on a Business Day and, if otherwise, on the first
Business Day after delivery.
9.2            Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original with the same force and effect
as if the signatures thereto and hereto were upon the same instrument.
9.3            Currency.  Unless otherwise expressly set forth in this
Agreement, all payments hereunder shall be in United States Dollars.
9.4            Governing Law.  The validity, construction and effect of this
Agreement shall be governed by the internal laws of the State of New Jersey but
excluding any principles of conflicts of law or other rule of law that would
result in the application of the law of any jurisdiction other than the laws of
the State of New Jersey.
9.5            Complete Agreement.  This Agreement is intended by the parties as
a final expression of their agreement and is intended as a complete statement of
the terms and conditions of their agreement.
9.6            Assignment.  No Obligor shall assign its rights or obligations
under this Agreement to any Person, nor shall any Obligor merge with, or be sold
or transferred to, a non-Obligor, without the prior written consent of the
Lender.  The Lender may assign its rights and obligations hereunder by
delivering written notice of such assignment to the Obligors.
9.7            Expenses.  Except as set forth in the Settlement Agreement, each
party hereto will be responsible for and bear all of its respective costs and
expenses incurred in connection with the transactions contemplated by this
Agreement.
9.8            No Third Parties Benefitted.  Except as expressly provided in
Sections 4 and 9, this Agreement is solely for the benefit of the parties hereto
and their respective successors and permitted assigns, and no other Person shall
have any right, benefit or interest under, or because of the existence of, this
Agreement.

--------------------------------------------------------------------------------

9.9            Remedies.                          The Obligors agree that if
this Agreement is breached, without limiting any other remedy available herein,
at law or in equity, an injunction, restraining order, specific performance, and
other forms of equitable relief or money damages or any combination thereof
shall be available to Lender (without any requirement of posting a bond as a
condition to obtaining such relief).
9.10            Term.  This Agreement is a continuing agreement and shall remain
in full force and effect until terminated upon the mutual written agreement of
the Obligors and Lender. The terms and provisions of Sections 2.4, 2.5, 7, 8 and
9 shall expressly survive any termination of this Agreement.
[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.


 THE "OBLIGORS"


VIRIDIS CAPITAL LLC
By /s/ Kevin Kreisler
Name: Kevin Kreisler
Title: Manager


GREENSHIFT CORPORATION
(f/k/a GS CleanTech Corporation)
By /s/ Kevin Kreisler
Name: Kevin Kreisler
Title:  Chief Executive Officer


GS CLEANTECH CORPORATION
(f/k/a GS Ethanol Technologies, Inc.)
By /s/ Kevin Kreisler
Name: Kevin Kreisler
Title:  Chief Executive Officer


GS COES (YORKVILLE I), LLC


By /s/ Kevin Kreisler
Name: Kevin Kreisler
Title: Manager


GREENSHIFT ENGINEERING, INC.
(f/k/a GS Carbon Dioxide Technologies, Inc.)
By /s/ Kevin Kreisler
Name: Kevin Kreisler
Title:  Chief Executive Officer



--------------------------------------------------------------------------------

GS GLOBAL BIODIESEL, LLC,
By GS COES (Yorkville I), its sole member


By /s/ Kevin Kreisler
Name: Kevin Kreisler
Title: Manager


GS AGRIFUELS CORPORATION
By /s/ Kevin Kreisler
Name: Kevin Kreisler
Title:  Chief Executive Officer


NEXTGEN ACQUISITION, INC.
By /s/ Kevin Kreisler
Name: Kevin Kreisler
Title:  Chief Executive Officer




NEXTGEN FUEL INC.
By /s/ Kevin Kreisler
Name: Kevin Kreisler
Title:  Chief Executive Officer


SUSTAINABLE SYSTEMS, INC.
By /s/ Kevin Kreisler
Name: Kevin Kreisler
Title:  Chief Executive Officer




SUSTAINABLE SYSTEMS LLC
By /s/ Kevin Kreisler
Name: Kevin Kreisler
Title: Manager



--------------------------------------------------------------------------------

GS DESIGN, INC.
(f/k/a Warnecke Design Service, Inc.)
By /s/ Kevin Kreisler
Name: Kevin Kreisler
Title:  Chief Executive Officer


GS RENTALS, LLC
(f/k/a Warnecke Rentals, LLC),
by GS Design, Inc., its sole member
By /s/ Kevin Kreisler
Name: Kevin Kreisler
Title: Manager


ECOSYSTEM TECHNOLOGIES, LLC,
by Adarna Energy Corporation, its sole member
By /s/ Kevin Kreisler
Name: Kevin Kreisler
Title: Manager




GS BIG MANAGEMENT, LLC,
by GS COES (Yorkville I), LLC, its sole member
By /s/ Kevin Kreisler
Name: Kevin Kreisler
Title: Manager




GS COES (ADRIAN I), LLC
By /s/ Kevin Kreisler
Name: Kevin Kreisler
Title: Manager



--------------------------------------------------------------------------------


 
GS TECHNOLOGY, LLC,
by GS COES (Yorkville I), LLC, its sole member
By /s/ Kevin Kreisler
Name: Kevin Kreisler
Title: Manager


GENAREX LLC
By /s/ Kevin Kreisler
Name: Kevin Kreisler
Title: Manager


"SECURED PARTY"


YA GLOBAL INVESTMENTS, L.P.
By: Yorkville Advisors, LLC,
its Investment Manager
By /s/ Mark Angelo
Name:                           Mark Angelo
Title:             Managing Member

--------------------------------------------------------------------------------



SCHEDULE "1"
Obligors


Name
Address
Viridius Capital LLC
c/o GreenShift Corporation
5950 Shiloh Road East, Suite N
Alpharetta, Georgia 30005
 
GreenShift Corporation (f/k/a GS CleanTech Corporation)
5950 Shiloh Road East, Suite N
Alpharetta, Georgia 30005
 
GS CleanTech Corporation (f/k/a GS Ethanol Technologies, Inc.)
c/o GreenShift Corporation
5950 Shiloh Road East, Suite N
Alpharetta, Georgia 30005
 
GS COES (Yorkville I), LLC
c/o GreenShift Corporation
5950 Shiloh Road East, Suite N
Alpharetta, Georgia 30005
 
GS Design, Inc. (f/k/a Warnecke Design Service, Inc.)
c/o GreenShift Corporation
5950 Shiloh Road East, Suite N
Alpharetta, Georgia 30005
 
GS Rentals, LLC (f/k/a Warnecke Rentals, LLC)
c/o GreenShift Corporation
5950 Shiloh Road East, Suite N
Alpharetta, Georgia 30005
 
GreenShift Engineering, Inc.
c/o GreenShift Corporation
5950 Shiloh Road East, Suite N
Alpharetta, Georgia 30005
 
GS AgriFuels Corporation
c/o GreenShift Corporation
5950 Shiloh Road East, Suite N
Alpharetta, Georgia 30005
 

 
 

--------------------------------------------------------------------------------

 

 
NextGen Acquisition, Inc.
c/o GreenShift Corporation
5950 Shiloh Road East, Suite N
Alpharetta, Georgia 30005
 
NextGen Fuel Inc.
c/o GreenShift Corporation
5950 Shiloh Road East, Suite N
Alpharetta, Georgia 30005
 
Sustainable Systems, Inc.
 
c/o GreenShift Corporation
5950 Shiloh Road East, Suite N
Alpharetta, Georgia 30005
 
Sustainable Systems LLC
c/o GreenShift Corporation
5950 Shiloh Road East, Suite N
Alpharetta, Georgia 30005
 
GS Global Biodiesel, LLC
c/o GreenShift Corporation
5950 Shiloh Road East, Suite N
Alpharetta, Georgia 30005
 
GS Big Management, LLC
c/o GreenShift Corporation
5950 Shiloh Road East, Suite N
Alpharetta, Georgia 30005
 
GS COES (Adrian I), LLC
c/o GreenShift Corporation
5950 Shiloh Road East, Suite N
Alpharetta, Georgia 30005
 
GS Technology, LLC
c/o GreenShift Corporation
5950 Shiloh Road East, Suite N
Alpharetta, Georgia 30005
 
EcoSystem Technologies, LLC
c/o GreenShift Corporation
5950 Shiloh Road East, Suite N
Alpharetta, Georgia 30005
 
Genarex LLC
c/o GreenShift Corporation
5950 Shiloh Road East, Suite N
Alpharetta, Georgia 30005
 






--------------------------------------------------------------------------------

SCHEDULE "2"


Obligor's Existing License Agreements


1.
Early Adopter License Agreement dated April 16, 2012 between GS CleanTech
Corporation and ABE South Dakota LLC.

2.
Early Adopter License Agreement dated July 8, 2011 between GS CleanTech
Corporation and The Andersons Clymers Ethanol, LLC.

3.
Early Adopter License Agreement dated July 19, 2011 between GS CleanTech
Corporation and The Andersons Marathon Ethanol LLC.

4.
Early Adopter License Agreement dated December 1, 2010 between GS CleanTech
Corporation and Pixley Ethanol, LLC (Calgren).

5.
Early Adopter License Agreement dated July 1, 2010 between GS CleanTech
Corporation and Center Ethanol Company, LLC.

6.
Early Adopter License Agreement dated October 1, 2011 between GS CleanTech
Corporation and Chief Ethanol Fuels, Inc.

7.
Early Adopter License Agreement dated December 7, 2010 between GS CleanTech
Corporation and Patriot Renewable Fuels, LLC, as amended (CHS Annawan).

8.
Early Adopter License Agreement dated August 3, 2010 between GS CleanTech
Corporation and Corn, LP.

9.
License Agreement dated July 6, 2011 between GS CleanTech Corporation and Abe
Fairmont, LLC, as amended (Flint Hills Resources – Fairmont LLC).

10.
License Agreement dated June 1, 2013 between GS CleanTech Corporation and
Platinum Ethanol LLC, as amended (Flint Hills Resources – Arthur LLC).

11.
Early Adopter License Agreement dated July 19, 2010 between GS CleanTech
Corporation and Green Plains Renewable Energy, Inc., as amended.

12.
Early Adopter License Agreement dated February 15, 2011 between GS CleanTech
Corporation and Green Plains Commodities, LLC (LAKOTA).

13.
Early Adopter License Agreement dated February 15, 2011 between GS CleanTech
Corporation and Green Plains Commodities, LLC (RIGA).

14.
Early Adopter License Agreement dated January 29, 2014 between GS CleanTech
Corporation and Illinois Corn Processing LLC.

15.
Early Adopter License Agreement dated July 10, 2012 between GS CleanTech
Corporation and GTL Resource USA, Inc. (IL River Energy).

16.
Early Adopter License Agreement dated April 1, 2010 between GS CleanTech
Corporation and Marquis Energy, LLC, as amended January 1, 2011.

17.
Early Adopter License Agreement dated April 1, 2010 between GS CleanTech
Corporation and Marquis Energy – Wisconsin, LLC.

18.
Early Adopter License Agreement dated October 2, 2012 between GS CleanTech
Corporation and MGPI Processing, Inc.

19.
License Agreement dated May 31, 2011 between GS CleanTech Corporation and
Sunoco, Inc.

20.
Early Adopter License Agreement dated June 11, 2010 between GS CleanTech
Corporation and United Ethanol, LLC, as amended.

--------------------------------------------------------------------------------